Honorable Homer Garrison, $r. ”
Director, Department of Public Safety
Camp Mabry
Austin, Texas
Dear &. Garrison:
                             Opinion No. b-1649
                             Re: Dieposition of fees
                                  collected under H. B.
                                 ~rJo.“40‘7,‘Acts
                                                of the
                                 Regular.Seaslotioftthe
                                  46th Legislature.. :
         Your letter of June 27, 1939, addreseed to
thle office, reads as follows:
          *HouBe Bill 840’7paeeed .bg the Regtilar
     Session of the 46th Legislatureand known ‘~
     a8 the lCertlficateof Title Act’ provides. ,.
     in part as follows:
                        Each applicant for a
                         or relssuance thereof
    shall pay to’thb deslgnat6d agent tht3sum
    of Twenty-five.(25b)Cebte“which shall be
    forkarded to the Department together,wlth
    the appllcatlonfor certificateof,tltle
    within twe$,$;four,(24) hours af.tersame
    hae~beerireceived by him an&Ithe Depart-
    ment shall return t.othe designated tigent
    each month Ten~(lOb) Cents for;ePoh,appli-,
    cotion to which a certiflcate’,dftltl+,~hae
    been issued, and the balanae shall be,paid
    over to Treasurer of thi% State to be uped-
    lted to the General Revenue Ftiudbf this
    State.1
          “This Depirtment,deairestinopinion on
     the followingq2e~tiona:
          “1. sliotiid’
                      ‘theentire’25,d“ie pro.ti&d
     In Section 57 be deposited In the State
Honorable Homer Garrison, Jr., page 2 (O-1049)


     Treasury and the 106 be returned to the County
     Tax Colleotorby State warrant?
          "2. Should the De rtment of Public
     Safety deposit only 158"of the 25~icollected
     In the State Treasury and deposit the 106
     of the 25d aollected in the banks and return
     the amount to the Tax Collectorsby certified
     checks?
          "3. Should the Department of Public
     Safety deposit 15jiof the 2gb collected In
     the State Treasury and return the lo& to the
     Tax Collector In any manner the Department'
     might deem best?
           a4. should,theDepartment of Public
     Safety deposlt'the entire 25b In the State
     Treasury and remit nothing to the County
     Tax Co$lector lf an applicationaccompanied
     vlth a 25b fee Ls sent to the Departmentand
     a Certificate   of   Title   is   not   issusd?

          "If the answer to Questloh lo. 1 is in
     the aTfirmatire,then3
          "5. Would'the.Tsx Collectorhave to
    assums the discount Of a warrant drawn In
    his favor as his part of the fees collected
    for a month?",
            House Bill 100.407 is a comprehensiveAct
consisting of 66 scations and is knowp as the "Certi-
ficate of Title Act.," Its purpose Is declared by Sec-
tlon 1 to be *to lessen and prevent the theft of motor
vehicles, and the lmportatl~n~lntothis State of and
traffic In stolen motoryvehlcles,and the sale of en-
cumbered motor vehicles witliontthe'enforceddisclosure
to purchaser   of any and all,lleas for whhichany s~uch
motor vehicles or the tlree,~radios,parts, or appli-
ances thereof stan&3 as~sectilty.* Its p~ovislonsare
deslgaed to effectuate that purpose by a system of ap-
plicationsfor and the lssuanoe of oertlflcatesof title
to "every kind oT motor driven or propelled ~Wehicli
now or hereafter required to be reglstered or llcehsed~-
under the laws of the State." By its pro'vlal.ons  appll-
cations for certificateof title must be filed vith
"County Tax Collector" (s) who are designatedas agents.
A uopy of an application,together with copies of all
Honorable Homer Garrison, Jr., page 3 (O-1049)     ,,.,,


accompanying
      .-   .. title papers offered In support thereofi
18 Bent ng tne agent, together with the appllcatlon~~~
fee of twenty-fivecents collectedfrom the applicant,
to the Department of Public Safety, vhlch may aloge .'
Issue such a certlflcateof title. Section 57 provides,
for the dlstrlbutlonand dlsposltlonof the fee so col-
lected and remitted. The qtiestlons  you have.submittea
call for a constructionof this section.
          We have examined said section In connection
with the provisions of the entire Act and especially
with reference to Sections 1, 2, 13, 24, 25, 26, 27,
31, 32, 38 and 39.~,We have encounteredno difficulty
In arriving at what we believe to be the leglslatlve,
inte.ntas gathered from the words of the statute.
          We answer your first question In the negative
for two reasons., In the first place, It Is made per-
fectly clear m the plain wo~lng of Section 57 that
only fifteen eents ,outof each fee of twenty-fivecepts
Is to be deposited ln.the State Treasury.  In the next
place, It Is equally~clearthat ten cents 0P the fee
Is to be returned to the 'oounty tax collectbr'that
sends the fee to the Department. It Is not state money
but Is consideredas a fee belonging to the collector
vho;sends it In and Is to partly compensatehim for
services rendered and expenses Incurred ia performing.
prescribed duties. The Departmentholds this moneys,
ten cents out of every'fee collected In trust for the
collector that remits it. The only reason we can as-
sign for this proaedure Is found In our answer to your
fourth question.
          We answer your third question In the,afflrma-
tive for this reason: !@hestatute Is silent as to how
these remlttaanoesare to be made. 'fhey.must b&zde
each month but that is the only requfrement.
answer makes It unneceesaryto answer your second ques- ,,
tlon.
          We answer your fourth Question as lollover
The pertinent part of the particular section under exam-
ination ppovldes that *tie Department shall return to
the designated agent ()aounty tax aollector')each
month Ten (10) oents for each appllcatlonto which a
certLfl.eateof title has been Issued." The ,DepPr*ent
may.refuse to Issue a certifloateof title for any Of
the reasons named In Section 38. An applicant so de-
riledsuch a certificate le given the right to,appeal'
Honorable Homer Garrison, Jr., page 4 (O-1049)


to the county tax collector of the county of his doml-
clle for a hearing on his application. If h$s appll-
cation Is by the collectordenied, he may, within five
days, but not thereafter,appeal to the county court
of the county of his residence. The procedure to be
followed In such cases Is set out In Section 39. It
Is not clear whether furtherappeal is contemplated
from the judgment of the county court.
          It Is our opinion that when an application
 has been finally denied that all of the fee of twenty-
 floe cents becomes the money of the State and should
'be deposited In the State Treasury. The Department
 is not authorisedto remit any part of said fee except
 where a certificateof title Is Issued by It. Rovever,
 ten cents out of every fee where the oertlflcateof
 title Is refused should not be deposlted in the Treas-
 ury until after It has been determined that no appeal
 will be taken, or If taken until the case Is finally
 disposed of and It has been definitely decided that
 no certificatewill be issued. For, if the money Is
 once In the Treasury, It cannot be withdrawn except
 by a direct legislativeappropriation.
         We call your attention to the concludingpara-
graph of Section 57, not quoted in your letter, which
reads:,
          'Ro money collectedunder this Act shall
      ever be expended except by a dire& approprla-
      tion of the Legislatureand such appropriation
      shall_never
      _            ~__ _that amount
               _ exceed        ~_    which
                                         __vas col-
      lected under this Act in the preceedlng two
 .*   years."
          The above provision applies only to the State's
part of the fees collected. It has no applicationwhat-
ever to the ten cents to be returned to the collector.
         Our answer to your first question makes it
unnecessary to answer your fifth and last question.
          Hoping we have given you the Informationre-
quested, ve are
BW&LM:lm                           Yours very truly
APPROVED JUL 6, 1939           ATTORNEY GENERAL OF TEXAS
                               Ry /a/ Bruce W. Bryant
%FA%ZZ.Z                               Bruce W. Bryant
ATTORREY GERRRAL                             Assistant
  APPROVED OPIRIOH COMMITTRRBY /a/ R.W.F., GRAIRMAR